Citation Nr: 1123901	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-45 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss.

2.  What evaluation is warranted for a left ear hearing loss from April 1, 2008?

3.  Entitlement to a rating in excess of 20 percent prior to September 11, 2002, for residuals of a right clavicle fracture.

4.  Entitlement to a rating in excess of 30 percent since September 11, 2002, for residuals of a right clavicle fracture.

5.  What evaluation is warranted for tinnitus from April 1, 2008?

6.  Entitlement to a total disability rating based on individual unemployability.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975, and from January 1977 to July 1987.  He also performed service with the reserve and National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by various Department of Veterans Affairs (VA) Regional Offices (RO).  The claims file is currently under the jurisdiction of the Indianapolis, Indiana VA RO.

The issues of entitlement to a permanent and total disability evaluation for pension purposes, and entitlement to dental treatment have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  

All issues save entitlement to service connection for right ear hearing loss and entitlement to an increased (compensable) rating for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence preponderates against finding that the Veteran currently has a right ear hearing loss for VA disability purposes.

2.  Since April 1, 2008, the Veteran's service connected left ear hearing loss has been manifested by a Roman Numeral Level I hearing loss, and a Roman Numeral Level I loss in his nonservice-connected right ear.

3.  The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for the left ear hearing loss is inadequate.


CONCLUSIONS OF LAW

1.  A right ear hearing loss was not incurred or aggravated while on active duty, and a right ear sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1153, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for an increased disability rating for a left ear hearing loss since April 1, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102. 3.159, 3.383, 4.85, Diagnostic Code 6100 (2010).
 
3.  The criteria for referral of a claim of entitlement to an increased rating for a left ear hearing loss for extra-schedular consideration are not met.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for right ear hearing loss

Veterans Claims Assistance Act (VCAA)
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the April 2008 correspondence, the appellant was provided complete notice of the type of evidence necessary to establish disability ratings and effective dates.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent possible.  The RO obtained the Veteran's service treatment records, VA treatment records, and Social Security Administration records.  The RO afforded the Veteran a VA examination.  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  

In various statements, the claimant challenges the adequacy of an August 2008 VA audiological examination.  The Veteran claims that the examination was inadequate because he does not agree that a determination of the level of his right ear hearing loss can be based on only one examination.  The August 2008 VA audiological examination report, however, includes a discussion of the appellant's history and pertinent examination findings.  Hence, the VA examination report is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as a sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The determination whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).

To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis

The Veteran contends that he has a right ear hearing loss.  The Board has reviewed all of the evidence of record, to include his service treatment records, VA treatment records, Social  Security Administration records, and the August 2008 VA examination report.  The competent medical evidence, however, preponderates against finding that the Veteran had a right ear hearing loss for VA purposes since he filed his claim in April 2008.

First, there is no competent evidence of a right ear hearing loss during any period of active duty or a compensably disabling right ear sensorineural hearing loss within a year of the Veteran's separation from a period of active duty.  

Second, the August 2008 VA examination report shows that there were no right auditory pure tone thresholds greater than 20 decibels except for a single threshold loss of 35 decibels at 4000 Hertz.  Right ear speech recognition was 96 percent.  While VA treatment records show that a bilateral hearing loss was diagnosed in July 1999 and in March 2008.  Neither VA treatment record contains actual audiometric testing results.  In light of the binding requirements of 38 C.F.R. § 3.385 the Board must assign greater weight to actual examination findings than to the VA treatment diagnoses because the report is supported by clinical data.  Bloom.

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  The United States Court of Appeals for Veterans Claims (the Court) has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

Lay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a lay person is competent to identify the medical disability, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at that time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A sensorineural hearing loss is not a disorder for which lay evidence addressing the etiology is competent.  While the appellant can attest to decreased hearing, he is not capable of making medical conclusions as to their cause.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, even if the appellant was competent, there is no current diagnosis by a medical professional of a right ear hearing loss as that term is defined by 38 C.F.R. § 3.385.

Thus, entitlement to service connection for a right ear hearing loss is denied.

What evaluation is warranted for a left ear hearing loss from April 1, 2008

VCAA

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent possible.  The RO obtained the Veteran's VA treatment records and Social Security Administration records, and afforded him a VA examination.  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington.  

As noted, the claimant challenges the adequacy of an August 2008 VA audiological examination.  The Veteran claims that the examination was inadequate because he does not agree that a determination of the level of his left ear hearing loss can be based on only one examination.  The August 2008 VA audiological examination report includes a thorough history and examination findings from all relevant frequencies.  Although the August 2008 VA examiner did not address functional impairment beyond a discussion of threshold findings, the Veteran has presented information regarding such impairment.  Significantly, the Veteran has not presented any evidence showing a loss of work due to left ear hearing difficulties.  Moreover, the appellant has not specifically alleged that his left ear hearing loss has worsened.  Further, even his left ear hearing has deteriorated, in light of the 2008 findings of normal right ear hearing for VA purposes, there is no evidence that any nonservice-connected right ear hearing loss is of such severity as to warrant a compensable rating for the left ear hearing loss.  38 C.F.R. §§ 3.383, 4.85.  In light of the foregoing, the VA examination is found to be adequate for rating purposes on the issue of entitlement to increased rating for a left ear hearing loss.  Barr.  

Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing law and regulations

A rating for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination (Maryland CNC) and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  These averages are entered into a table of the Rating Schedule to determine the auditory acuity level of each ear, and these auditory acuity levels are entered into another table of the Rating Schedule to determine the percentage disability rating.  38 C.F.R. § 4.85.
 
An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In exceptional pattern cases, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  

Under 38 C.F.R. § 3.383, compensation is payable for hearing loss in both ears as if both disabilities were service-connected if (1) hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more; (2) hearing impairment in the non-service-connected ear, as measured by audio thresholds or speech discrimination scores, meets the criteria to be considered a disability under 38 C.F.R. § 3.385; and (3) the non-service-connected disability is not the result of the veteran's own willful misconduct.  

Analysis

In a December 2008 rating decision, the RO granted service connection for a left ear hearing loss and assigned a noncompensable rating effective April 1, 2008.

The August 2008 VA audiology examination revealed:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
20
35
21
LEFT
20
20
30
65
34

Puretone threshold averages were 21 decibels in the right ear and 34 decibels in the left ear.  Speech discrimination scores at that time were 96 percent in the right ear and 92 percent in the left ear.  

Treating the right ear hearing loss as normal hearing for purposes of determining whether the left ear hearing loss is to a compensable degree and, thus, whether the right ear hearing loss should be considered pursuant to 38 C.F.R. § 3.383, the August 2008 findings yielded a numerical designation of I for the service-connected left ear [0 to 41 percent average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination] and a numerical designation of I in the right ear [treating the right ear hearing loss as normal hearing].  The report does not reflect that the Veteran has an exceptional pattern of hearing impairment in the right ear because none of the specified puretone thresholds is 55 decibels or higher.  In addition, the appellant's hearing tests do not show a result of 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz, as would be required to apply table VIa under 38 C.F.R. § 4.86(b).  Therefore, the numerical designation for the service-connected left ear remains I.

Entering the category designations of I in the right ear and of I in the left ear into Table VII, a disability percentage evaluation of zero percent, or noncompensable, is for assignment under Diagnostic Code 6100 for the left ear hearing loss impairment alone.  The hearing impairment in the Veteran's left ear is not to a compensable degree.  Therefore, the hearing impairment in the non-service-connected right ear is not for consideration in evaluating the service-connected left ear hearing loss.

The Veteran underwent VA audiometric testing in March 2008.  However, the treatment record does not contain the puretone thresholds for the relevant frequencies and there is no indication that speech discrimination testing was done.  Therefore, the VA treatment record does not contain any medical evidence that could be used to rate the Veteran's left ear hearing loss.

Applying the foregoing criteria to the facts in this case, the Board finds that the Veteran's left ear hearing loss was properly assigned a noncompensable evaluation under Diagnostic Code 6100.  

With regard to extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular rating inadequate.  The claimant's left ear hearing loss has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by the disability.  
 
The Board considered the holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that, unlike the rating schedule for hearing loss, extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Id. at 455.

Although the VA examiner did not describe the functional effects of the left ear hearing loss, the claimant has reported the functional effects.  The Veteran has alleged that his unemployment is due in part to his left ear hearing loss.  The appellant did not, however, submit any evidence showing any employment impairment.  The evidence of record does not otherwise reflect that the claimant's left ear hearing loss has caused a marked interference with employment, or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right ear hearing loss is denied.

Entitlement to a compensable rating for a left ear hearing loss since April 1, 2008, is denied.


REMAND

In a December 1992 rating decision, the RO granted entitlement to service connection for residuals of a right clavicle fracture and assigned a noncompensable rating under Diagnostic Code 5203 (clavicle or scapula, impairment of).  In a June 1999 rating decision, the RO assigned a 10 percent disability rating for the right clavicle disorder under Diagnostic Code 5203.  In a March 2000 rating decision, the RO assigned a 20 percent disability rating effective December 27, 1997, for the right clavicle disorder under Diagnostic Codes 5201-5203 (arm, limitation of motion of - clavicle or scapula, impairment of).  

In 2002, the Veteran filed a claim for an increased rating for the right clavicle disorder.  In a November 2002 rating decision, the RO denied the claim for a rating in excess of 20 percent for the right clavicle disorder.  The Veteran filed a timely notice of disagreement with that denial.  Therefore, the 2002 claim remains pending.  

In a November 2003 rating decision, the RO assigned a 30 percent disability rating effective September 11, 2002 under Diagnostic Code 5301-5303 (Muscle Group I - Muscle Group III).  Significantly, the RO did not explain why it changed the rating code from a shoulder rating code to a muscle group rating code.  The RO must explain the change in the rating code given that a September 2008 VA orthopedic examination report merely reflects the presence of some muscle wasting, without evidence of a muscle injury.  (The provisions of 38 C.F.R. § 4.73, pertain to muscle injuries.)  Moreover, a new VA examination is necessary to determine what muscle groups, if any, are injured and are a residual of the right clavicle fracture.
 
In a February 2010 rating decision, the RO granted entitlement to service connection for tinnitus and assigned a 10 percent disability rating effective April 1, 2008.  Later in February 2010, the Veteran filed a timely notice of disagreement with the assignment of a 10 percent disability rating for tinnitus.  As such, a statement of the case must be issued concerning the issue of entitlement to a rating in excess of 10 percent for tinnitus since April 1, 2008.  Manlincon v. West, 12 Vet. App. 242 (1999).

Appellate review of the Veteran's claim of entitlement to a total disability rating based on individual unemployability must be deferred because the above-mentioned issues are inextricably intertwined and must first be addressed by the RO.  Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, the RO should obtain any additional records from the VA medical centers in Marion, Fort Wayne, and Indianapolis, Indiana since December 2008.

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain all records pertaining to treatment of the Veteran from the VA medical centers in Marion, Fort Wayne, and Indianapolis, Indiana since December 2008.  If the appellant identifies additional treatment records dating since 2008 which have yet to be secured those records should be secured as well.  Any such records should be associated with the appellant's VA claims folder.  If the RO cannot locate such Federal records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded a VA orthopedic examination by a physician.  The claims folder and a copy of this REMAND must be made available to the examiner.  In accordance with the latest AMIE worksheets for rating shoulder and muscle disabilities, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to residuals of a right clavicle fracture.  The physician should identify what muscle groups, if any, represent a residual of a right clavicle fracture.  If right shoulder muscle atrophy is due to fracture associated disuse atrophy that finding should be explained.  If muscle atrophy is due a nonservice connected disorder, such as fibromyalgia, that fact must be explained.  A complete rationale for any opinion offered must be provided.  

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

4.  After the development requested is completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  The RO must issue a statement of the case addressing the claim of entitlement to a rating in excess of 10 percent for tinnitus since April 1, 2008.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal within 60 days of the issuance of the statement of the case.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2010).

6.  The RO must explain in a memorandum the change in the rating code for the right clavicle disorder from a shoulder rating code to a muscle group rating code.  If the rating was intended to reflect the impact of disuse atrophy due to clavicular fracture residuals the RO must explain why a rating was assigned under 38 C.F.R. § 4.73 instead of referring the case for consideration of an extraschedular rating.

7.  Thereafter, the RO must undertake any additional development necessary based on the additional evidence of record and must readjudicate the claims on appeal.  If any benefit is not granted, the appellant must be furnished with a supplemental statement of the case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


